Citation Nr: 0739490	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic bilateral 
acquired eye disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1961 
to August 1962.  He had additional duty with the Army 
Reserve, the National Guard and the Massachusetts Army 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Providence, Rhode Island, Regional Office (RO) which denied 
service connection for a chronic acquired bilateral eye 
disorder.  In July 2007, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Army Reserve and National Guard personnel and medical 
documentation of record indicates that the veteran had 
periods of active duty/active duty for training during the 
years 1954 through 1984.  The veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with the Army Reserve, the National Guard, and the 
Massachusetts Army National Guard have not been verified.  
The VA should obtain all relevant military and other 
governmental records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The service medical documentation of record indicates that 
the veteran was treated by military medical personnel for 
esotropia and squamous blepharitis in February 1962.  The 
report of the veteran's June 1962 Army physical examination 
for release from active duty relates that the veteran was 
advised to undergo an eye operation during active service.  
The veteran has not been afforded a VA examination for 
compensation purposes.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given these facts, 
the Board finds that a VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Army 
Reserve, the National Guard, and 
Massachusetts Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his claimed chronic bilateral 
acquired eye disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired eye disorder had its 
onset during active service/active duty; 
is etiologically related to the veteran's 
inservice eye symptomatology; or 
otherwise originated during or is 
causally related to active service/active 
duty.  If the eye disorder became 
manifest during a period of inactive duty 
for training (INACDUTRA) or active duty 
for training (ACDUTRA), the examiner 
should specify whether such eye disorder 
was the result of an injury or a disease; 
as well as identify whether such eye 
disorder was either incurred during or 
subsequently aggravated by (beyond its 
natural progress) the veteran's service.

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic bilateral acquired eye disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

